919 F.2d 140
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.INTERNAL REVENUE SERVICE, UNITED STATES of America,Petitioner-Appellee,v.James M. RUSSELL, Respondent-Appellant.
No. 90-3451.
United States Court of Appeals, Sixth Circuit.
Nov. 26, 1990.

Before KRUPANSKY, RALPH B. GUY, Jr. and SUHRHEINRICH, Circuit Judges.


1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
It appears from the documents before the court that appellant filed a notice of appeal on May 7, 1990, from the district court's order directing him to appear at a certain location in Cleveland to provide documents to enable the agents of the Internal Revenue Service to determine his tax liability.  This matter is moot as appellant was scheduled to appear on March 16, 1990.  Russell did not comply.  Subsequently, the district court found him in contempt, and he was ordered into custody until he complied with the summons.  He was later released.  Those proceedings render this appeal moot.


3
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.